EXAMINER’S AMENDMENT

Response to Arguments
Applicant’s amendments filed 03/01/2022 are persuasive. Hence, all claim objection and claim rejections set forth in the most recent office action mailed 12/09/2021 are withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

As to claim 21, term of “the alignment direction” is replaced with – an alignment direction-

The reason for the change made for the current claim 21 is adequate and proper since the term of “the alignment direction” appear for the first time, however, read as though they have already been recited.

As to claim 27, term of “a resistance values” is replaced with – resistance values – 

The reason for the change made for the current claim 27 is adequate and proper since “resistance values” is a plural noun. 

Allowable Subject Matter
	Claims 1-8, 11-13, 18-19, and 21-33 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As to instant claim 1, claim 1 includes wherein activating the protection mode comprises driving the heating element of the gas sensor at a second heating power value for a protection interval, wherein said second heating power value is lower than said first heating power value, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claims 2-8 and 11-13 are also allowable based on their dependency on claim 1. 

As to instant claim 18, claim 18 includes wherein activating the protection mode comprises driving the heating element of the gas sensor at a second heating power value for a protection interval, wherein said second heating power value is lower than said first heating power value, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claim 19 and 21-23 are also allowable based on their dependency on claim 18. 

As to instant claim 24, claim 24 includes wherein activating the protection mode comprises driving the heating element of the gas sensor at a second heating power value for a protection interval, wherein said second heating power value is lower than said first heating power value, in combination with the other recited elements, were not reasonably found in the Prior Art.



As to instant claim 29, claim 29 includes wherein activating the protection mode comprises driving the heating element of the gas sensor at a second heating power value for a protection interval, wherein said second heating power value is lower than said first heating power value, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claim 30-33 are also allowable based on their dependency on claim 29. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TRUONG D PHAN/Examiner, Art Unit 2861    

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861